Hall, J.
The only point made by the defendant is, that under the evidence, the plaintiff’s driver was guilty of such contributory negligence that the trial court should have taken the case from the jury.
The evidence showed that the railroad ran in a northeast and southwest direction, and that the public road at and near the crossing, ran north and south; that about forty or fifty yards south of the railroad, a person on the public road could be seen down the railroad, west or southwest, about eighty rods, and that, from this point, there was a deep cut in the public road, down to the railroad track, and the view up and down the railroad was entirely obstructed until the track was reached.
*329William Cook testified that he, as an employe of the plaintiff, was driving plaintiff’s team down to the field for a load of corn; that he stopped on the hill, just before starting into the cut, and looked and listened for a train; neither seeing nor hearing any, he drove down the cut to the crossing.
The facts in this case bring it within the rule laid down by the supreme court in Johnson v. The R. R. Co. (77 Mo. 552), and the trial court properly submitted it to the jury.
The judgment of the circuit court is affirmed.
AH concur.